Title: From John Adams to John Trumbull, 18 March 1817
From: Adams, John
To: Trumbull, John



Dear Sir
Quincy, March 18th. 1817.

I thank you for your favour of the 3d. and congratulate you on your success; which I hope and believe will be an honourable and a noble Establishment, though it may not be so lucrative as I wish it, for Life
There is a coincidence of circumstances which affects me very sensibly. A son of Governor Trumbull so meritorious and so conspicuous a character in the Revolution; an Officer of Rank and merit in the Revolutionary Army; a Painter of Warren and Montgomery: is now destined to transmit to Posterity some of its most celebrated military Events; one only merely political.—The dimensions, 18 by 12 appear vast—Though I never past through Antwerp, without gazing at all the Paintings of Reubens, I cannot depend upon my memory to say that even his descent from the Cross, or his Apotheosis of the Virgin exceed these measures.
I have been informed that one of greatest talents of a Painter, is a capacity to comprehend a large space, and to proportion all his figures to it.
Truth, Nature, Fact, should be your sole guide. Let not our Posterity be deluded by fictions under pretence of poetical or graphical Licenses.
Now, Sir, as I have taken the liberty of Friendship to preach to you; I ask your indulgence for a few question or two. Who, of your profession will undertake to paint a Debate or an Argument? Discussions in the Legislature we call Debates; the disputes in the Tribunals of Justice we call Arguments. Who will paint the Arguments, in the Counsell Chamber in Boston in the Month of February 1761 between Mr Gridley and Mr Otis, upon the question of Writts of Assistants? I dare not draw the Characters of Gridley or Otis. The latter, as if he had been inspired with a spirit of Prophecy, laid open to the view of a crouded Audience all that has since happened in America. Here the Revolution commensed. Then and there, the Child was born.
Who will paint Samuel Adams at the head of ten thousand Freemen and Volunteers, with his quivering paralytic hands in the Counsel Chamber shaking the souls of Hutchinson and Dalrymple and driving down to the Castle the two offending Regiments, which Lord North ever afterwards called “Sam. Adamses two Regiments”?
I have known enough of your discretion to believe it unnecessary to  caution you to consider this Letter as confidential from your Friend
John Adams.